DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Claim 1 has been amended.  Claims 3-4 have been cancelled.  Claims 1-2 are pending and under examination.
Applicant's arguments filed 14 June 2022 with respect to the 102(a)(1) rejection of claims 1-2 over US '999 have been fully considered but are not persuasive.

	Applicant argues (bottom p. 3 to top p. 4): "However, in the alloy ribbon piece shown in, for example, Fig. 3B of Kamimura, the outer periphery of the edge portion does not have a shape along at least a portion of the outer periphery of the crystallized portion."
	The Examiner responds that US '999 does in fact disclose an outer periphery of the edge portion (13B) has a shape (note annotated short lines) along at least a portion of an outer periphery of the crystallized portion (annotated longer lines); see the annotated Fig. 3B below.

    PNG
    media_image1.png
    473
    854
    media_image1.png
    Greyscale


	Applicant argues that (middle p. 4) "the present invention provides the following results that cannot be obtained by the cited art (see e.g., [0027] to [0029] of the published application (US 2021/0130917 A1))."
"First, due to the alloy ribbon piece of the present invention, an outer periphery of the edge portion has a shape along at least a portion of an outer periphery of the crystallized portion, the alloy ribbon piece itself can be used as a component for a core such as a stator core of a motor.  Therefore, when the alloy ribbon piece itself is used as a component for a core, a high saturation magnetic flux density and a low coercivity are obtained at the same time in the core.
"On the other hand, in the alloy ribbon piece disclosed in, for example, Fig. 3B of Kamimura, the outer periphery of the edge portion does not have a shape along at least a portion of the outer periphery of the crystallized portion, such a result cannot be obtained."
	The Examiner responds that, as shown above, US '999 does meet he limitation of "wherein an outer periphery of the edge portion has a shape along at least a portion of an outer periphery of the crystallized portion."

	Applicant argues (lower p. 4): "Second, while the alloy ribbon piece of the present invention has a crystallized portion as a crystalline alloy ribbon piece including a nanocrystalline alloy, the edge portions of the alloy ribbon piece include an amorphous alloy that is not as brittle as the nanocrystalline alloy.  In view of this, for example, in a case where the edge portions of the alloy ribbon piece are brought into contact with an assembling facility for positioning when the alloy ribbon piece is conveyed to and arranged in the facility, damage, such as cracking, of the alloy ribbon piece caused by an impact or the like at the time of the contact can be suppressed.
"On the other hand, since the alloy ribbon piece itself disclosed in, for example, Fig. 3B of Kamimura cannot be a component for a core such as a stator core of a motor, it cannot be conveyed to and arranged in the facility, and thus such a result cannot be obtained.
"Third, crystallized portion of the alloy ribbon piece of the present invention includes the nanocrystalline alloy and the edge portions of the alloy ribbon piece of the present invention include the amorphous alloy.  Accordingly, the alloy ribbon piece of the present invention is manufactured as a crystallized alloy ribbon piece by punching it out from an alloy ribbon without causing the damage, such as cracking which causes a problem in quality, according to a manufacturing method illustrated in, for example, [0039] to [0046] and FIGS. 3A to 6D of the published application (US 2021/0130917).  This is possible because the crystallized portion of the alloy ribbon piece of the present invention includes the nanocrystalline alloy and the edge portions of the alloy ribbon piece include the amorphous alloy.  When being manufactured by such a manufacturing method, the alloy ribbon piece of the present invention does not have shrinkage caused by crystallization unlike a nanocrystalline alloy ribbon piece manufactured by heating and crystallizing the alloy ribbon piece after being punched out (i.e., the alloy ribbon piece is punched out from an alloy ribbon before the crystallization).  Accordingly, a dimensional accuracy of the alloy ribbon piece of the present invention including the nanocrystalline alloy can be increased.
"On the other hand, since the alloy ribbon piece itself disclosed in, for example, Fig. 3B of Kamimura cannot be a component for a core such as a stator core of a motor, it cannot be manufactured as a crystallized alloy ribbon piece by punching out a portion to be punched from an alloy ribbon, and thus such a result cannot be obtained."
	The Examiner responds that the features upon which applicant relies (i.e., brittleness of edges and shrinkage) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The newly added limitation of "wherein an outer periphery of the edge portion has a shape along at least a portion of an outer periphery of the crystallized portion" is unclear.  One of ordinary skill in the art is left in doubt as to what defines "an outer periphery of the edge portion", what constitutes "a shape along", and what defines "an outer periphery of the crystallized portion." Thus, this claim language leaves one of ordinary skill in the art in doubt as to the metes and bounds of the claim.  Therefore, the claim is indefinite.
Regarding dependent claim 2, this claim does not remedy the deficiencies of parent claim 1 noted above, and is rejected for the same rationale.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0156999.

Regarding claim 1,
	US '999 discloses in Example 1 an alloy ribbon piece [0033] with a thickness of 30 µm [0055] that comprises a crystallized portion that excludes an edge portion (see Fig. 3B), the crystallized portion including a nanocrystalline alloy [0034] obtained by crystallizing an amorphous alloy [0040,0046,0056] where the edge portion includes the uncrystallized amorphous alloy [0056].  An outer periphery of the edge portion (13B) has a shape (note annotated short lines) along at least a portion of an outer periphery of the crystallized portion (annotated longer lines); see the annotated Fig. 3B below.

    PNG
    media_image1.png
    473
    854
    media_image1.png
    Greyscale

Regarding claim 2,
	The ring shape of Example 1 is a ring with an inner diameter of 25mm and an outer diameter of 30 mm [0057], thus the heated region 13a-13b is approximately 5mm across.  The ribbon prior to punching in Fig. 3B clearly shows an edge portion of greater than 1 mm.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738